Order, entered June 28,1968, granting motion of defendant The Equity Corporation for a protective order, unanimously reversed, on the law and facts, and the motion denied, with $30 costs and disbursements to appellant. The examination is to proceed pursuant to plaintiffs’ notice thereof. The person sought to be deposed is and was the president and chairman of the board of the Equity Corporation. He was present when the offer of the purchaser procured by plaintiffs was acted on. The officer produced by the defendant was on vacation during the period the proposal was under consideration by the said board of directors. Concur — Stevens, J. P., Tilzer, McGivern, McNally and Macken, JJ.